Citation Nr: 0720148	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  00-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head trauma.

2.  Entitlement to service connection for residuals of a head 
trauma.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes before the Board of Veterans Appeals 
(Board) pursuant to a Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court) dated in 
January 2007.  That decision vacated an April 2005 Board 
decision which found no new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for residuals of brain trauma.  

Historically, by rating action in December 1985, the RO 
denied, in part, service connection for a psychiatric 
disorder and residuals of a head injury, claimed as organic 
brain syndrome.  The veteran was notified of this decision 
and did not appeal.

This matter initially came before the Board on appeal from a 
July 1999 decision by the RO which denied service connection 
for a psychiatric disorder, including PTSD and residuals of a 
head injury.  In September 2000, the veteran was afforded a 
video conference hearing presided over by the undersigned 
Veterans Law Judge.  The Board remanded the appeal to the RO 
in May 2001, November 2003 and August 2004, prior to issuing 
the now-vacated April 2005 decision.  

The Board notes that, although the now-vacated Board decision 
addressed the aforementioned two issues, both the Court's 
Memorandum decision and the veteran's brief before the Court 
reflect only one issue is on appeal, the issue of new and 
material evidence to reopen the claim of service connection 
for residuals of head trauma.  

The issue of service connection for residuals of head trauma 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Service connection for residuals of a head trauma was 
finally denied by an unappealed rating decision by the RO in 
December 1985.  The veteran was notified of this decision and 
did not appeal.

2.  Evidence received since the December 1985 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of a head 
trauma, is neither cumulative nor redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim of 
entitlement to service connection for residuals of a head 
trauma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
her claim by correspondence dated in August 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  Service medical records and all identified 
and authorized evidence relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence as to the issue addressed in this decision would be 
futile.  The veteran was informed of what is needed to 
establish new and material evidence in order to reopen a 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled with respect to the claim to reopen.

As stated above, full compliance with VCAA has been 
accomplished as to the matter addressed here and because of 
the favorable determination provided concerning this matter 
of new and material evidence any other notice requirements 
are not applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran with respect solely to this issue.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Claim

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001. 38 
C.F.R. § 3.156(a).  A review of the record shows the veteran 
submitted her request to reopen her service connection claim 
for residuals of head trauma in March 1998.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1985 rating decision the RO denied entitlement 
to service connection for residuals of head trauma, based 
upon a finding that there was no residual of the in-service 
head trauma found at the time of service separation or at the 
time of VA examination.  The RO noted that, although in 
August 1980, the veteran had either jumped or fallen off of a 
third story balcony, she remained in service for 2 1/2 years 
thereafter, and at the time of separation from service there 
was no residual of that head trauma.  She was also noted to 
have had an unwitnessed episode in an elevator where she 
allegedly fell to the floor unconscious and had her legs 
shaking in December 1982.  Her separation physical 
examination report reflected that all systems were normal.  A 
neurological consultation also in March 1983 scheduled after 
the claimed elevator episode revealed probable vaso-vagel 
syncope but could not rule out seizure disorder especially 
with the history of head injury in 1980.  It was noted that a 
VA examiner in 1985 could only assess probable episodes of 
vaso-vagel type syndrome with a doubt of any cardiac, 
vascular or neurological disorder.  The veteran did not 
perfect an appeal from that 1985 determination and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2006).

The Board finds that the evidence added to the claims file 
since December 1985 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence was 
identified by the Court in its January 2007 Memorandum 
Decision in which it observed that new and material evidence 
had been submitted to reopen the claim for service connection 
for residuals of head trauma.  Specifically, the Memorandum 
Decision noted a June 1999 brain MRI showing abnormality 
involving the superficial brain, left posterior parietal 
occipital region, consistent with gliosis and atrophy.  Also 
noted was the June 1999 VA consulting psychologist report 
which shows an assessment of psychotic disorder.  The Court 
noted that the Board should have found an October 1999 VA 
neurological consultation to be new and material evidence to 
reopen the claim.  That consultation contained the impression 
of organic brain syndrome, with significant fixed cognitive 
deficit.  The examiner opined that it was tough to tell how 
much of her deficits were sequella of brain injury versus 
alcohol abuse, suspect both are involved.  As this evidence 
was not of record at the time of the last final decision and 
as it addresses directly the basis for the prior denial of 
the veteran's claim, it is "new and material" and the claim 
must be reopened.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for residuals of a head 
trauma.  To this extent only, the appeal is granted.  


REMAND

As noted above, there has been a significant change in VA law 
while this appeal has been pending.  The veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in August 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

As to the reopened service connection claim, the Board finds 
additional action is required in the form of obtaining a VA 
medical opinion as to etiology.  Therefore, further 
development concerning these issues is required prior to 
appellate review.  Appropriate action should also be taken to 
ensure that adequate VCAA notice as to all elements of the 
claims is provided.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

Moreover, records reflect that the veteran is receiving 
Social Security Administration benefits.  Relevant records 
related to these benefits should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007) and 
Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  She is to be given 
an adequate amount of time to respond.  

2.  Medical records and any relevant 
disability decision records should be 
obtained from the Social Security 
Administration.  

3.  The veteran should be scheduled for a 
VA neurology examination for an opinion 
as to whether there is at least a 50 
percent probability or greater that any 
present disorders or residuals of a head 
injury were incurred as a result of 
active service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the neurologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

6.  After completion of the above and any 
additional development deemed necessary, 
the service connection issue on appeal 
should be reviewed de novo.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


